Citation Nr: 1429254	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected degenerative changes of the lumbar spine, evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial rating for service-connected degenerative changes of the cervical spine, evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for service-connected right patellar tendonitis and hamstring strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel
INTRODUCTION

The Veteran had active service from January 27, 2003, to January 25, 2005.  He served as a member of a reserve component, which service included periods of active duty for training from June 2 to August 9, 1983, and from April 17 to April 30, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which in pertinent part, granted service connection for the lumbar and cervical spine disorders, and assigned a 10 percent evaluation for each, effective July 31, 2006.  The rating action also granted service connection for the right knee patellar tendonitis and hamstring strain, assigning a noncompensable evaluation, effective July 31, 2006.  

This matter was previously before the Board in July 2012 at which time it was remanded for additional development.  As for the issues decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that additional evidence in the form of duplicate service treatment records, medical authorization forms, and lay statements submitted by the Veteran, his wife, and a former fellow service member have been associated with the file subsequent to the issuance of the most recent supplemental statement of the case (SSOC), dated in December 2012.  This evidence was not accompanied by a waiver and has not yet been considered by the AOJ.  (If a statement of the case (SOC) or SSOC is prepared before the receipt of additional evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2013), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).)  However, with respect to the issues adjudicated herein, these records are duplicative of evidence already associated with the paper file prior to the December 2012 SSOC.  Therefore, the Board will proceed to address the lumbar and cervical spine issues.  

(The question of entitlement to an initial compensable rating for the service-connected right patellar tendonitis and hamstring strain is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the lumbar spine has not been productive of disability tantamount to forward flexion less than 60 degrees or a combined range of motion of 120 degrees or less, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there have been no separately compensable associated neurological abnormalities

2.  Disability of the cervical spine is tantamount to forward flexion no worse than 45 degrees, and the combined range of motion of the cervical spine has been no worse than 310 degrees; there has been no muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there have been no separately compensable associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for degenerative changes of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2013).  

2.  The criteria for an initial evaluation greater than 10 percent for degenerative changes of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

Through a September 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the September 2006 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the September 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the September 2006 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims adjudicated herein.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Pursuant to the July 2012 remand directives, the Veteran's outstanding VA treatment records generated at the VA Medical Center (VAMC) in Columbus, Ohio, and dated from March 2009 to June 2012, were associated with the Virtual VA claims folder and were reviewed by the RO and the Board in connection with the Veteran's claims.  Significantly, neither the Veteran nor his representative have alleged that there are any outstanding medical records probative of the claims for a higher rating for disabilities of the low back or cervical spine that need to be obtained.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in March 2007 and, most recently, in July 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2013).  Indeed, there is no objective evidence indicating that there has been a material change in the severity of his service-connected low back and cervical spine disorders since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  Accordingly, the requirements of the July 2012 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Evidence

Service treatment records show that the Veteran was treated for his cervical spine as well as his lumbar spine during his period of service.  

In October 2000, the Veteran was seen at Theracare Physical Therapy center, at which time he reported a six to eight-month history of neck stiffness and pain, as well as ongoing symptoms of pain in his upper shoulder region.  Upon physical examination of the cervical spine, the Veteran was shown to have flexion to 65 degrees, extension to 55 degrees, right and left lateral flexion to 35 degrees, and right and left lateral rotation to 90 degrees.  The Veteran described constant pain at the posterior cervical and upper trapezius regions, which, on a scale of one to ten (with one being the lowest level of pain and ten being the highest) he rated as a five.  According to the Veteran, he did not experience any particular difficulties performing his activities of daily living, but he did have difficulty performing his work duties at U.S. Airways, where he is responsible for lifting luggage and handling computer matters.  Based on her evaluation of the Veteran, the physical therapist diagnosed the Veteran with cervical myositis and recommended that he try a number of different methods and exercises to help rehabilitate his condition.  Subsequent treatment records reflect that the Veteran presented at this treatment facility on a regular basis throughout that same month, and underwent an assortment of exercises and methods, to include ultrasounds, hot packs, electrical stimulation and therapeutic exercises, to help alleviate his symptoms.  

VA treatment records dated in April 2005 reflect that the Veteran presented at the VAMC with complaints of ongoing pain and discomfort in his cervical and lumbar spine.  Based on her evaluation of the Veteran, a treatment provider assessed him with chronic neck and back pain and referred him to a chiropractor for treatment.  The Veteran subsequently underwent x-rays of his cervical and lumbar spine, the results of which revealed mild degenerative changes.  See April 2005 VA diagnostic records.  

The Veteran filed a claim for service connection for the lower back and cervical spine disabilities in July 2006.  In the July 2007 rating decision, the RO granted service connection for degenerative changes of the lumbar spine and degenerative changes of the cervical spine, and evaluated both disabilities as 10 percent disabling each, effective July 31, 2006, pursuant to Diagnostic Code 5242.  After he received notification of this rating decision, the Veteran appealed the disability ratings assigned for these disabilities, and contended that his low back and neck symptoms were more disabling than currently evaluated.  

The Veteran was afforded a VA examination in March 2007.  During this examination, he reported a history of pain in both the lumbar and cervical spine regions that began during his military service, and which, on a scale of one to ten, he rated as a five.  He denied any flare-ups of pain in the lumbar spine, but did note flare-ups of pain in his cervical spine, which occurred at least twice a week and persisted for two to three hours at a time.  According to the Veteran, the cervical pain radiates to his shoulders and is aching in nature.  The Veteran further stated that constant motion or physical activities involving the spine precipitate his pain, while relaxation serves to alleviate it.  

Upon physical examination, the examiner noted that the Veteran's gait was essentially within normal limits.  During the lumbar spine range-of-motion study, the Veteran was shown to have forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  During the cervical spine range-of-motion study, the Veteran was shown to have flexion to 50 degrees, extension to 50 degrees, right lateral flexion to 30 degrees, left lateral flexion to 40 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 80 degrees.  According to the examiner, there was no additional limitation in the cervical and lumbar spine range of motion measurements due to weakness, fatigue, lack of endurance or incoordination.  An x-ray of the cervical spine revealed multi-level degenerative changes with a few levels of mild neural foraminal encroachment, and x-rays of the lumbar spine showed mild multilevel degenerative changes of the lumbar spine.  Based on her discussion with, and evaluation of the Veteran, as well as her review of the claims file and diagnostic records, the examiner diagnosed the Veteran with multi-level degenerative changes of the cervical spine, along with mild neural foraminal encroachment, and mild multi-level degenerative changes of the lumbar spine.  

In his April 2009 substantive appeal, the Veteran indicated that due to the constant pain, stiffness and discomfort in his low back and cervical spine region, he was unable to put in extra hours at work, and even getting through his normal eight-hour work day had become a struggle.  On a scale of one to ten, the Veteran rated the pain in his lumbar and cervical spine region as an eight and reported to have experienced incapacitating episodes of intervertebral disc syndrome lasting several weeks in duration during the past twelve months.  The Veteran further noted that the pain in his spine radiated through his neck and shoulders and could last four to six hours at a time, even with over-the-counter medication.  

Pursuant to the July 2012 remand, the Veteran was afforded a VA examination in July 2012, at which time he provided his medical history and reported experiencing discomfort and an intermittent aching sensation in his low back.  Upon physical examination, the Veteran was shown to have forward flexion to 90 degrees, with evidence of painful motion at 90 degrees; and extension to 30 degrees with painful motion at 30 degrees.  In addition, the Veteran had right and left lateral flexion to 30 degrees, with painful motion at 30 degrees; and right and left lateral rotation to 30 degrees, with painful motion at 30 degrees.  The examiner did not observe additional limitation of motion in the Veteran's range-of-motion measurements during flexion and extension, but he did note that his range of motion during the right lateral flexion exercises was reduced to 25 degrees upon repetitive movement.  When asked whether the Veteran had functional loss after repetitive-use testing, the examiner responded that he did, and noted that the factor contributing to his functional loss included pain on movement.  According to the examiner, the Veteran did not have intervertebral disc syndrome of the lower spine.  The Veteran also underwent x-rays of the lumbar spine, the results of which revealed mild facet arthropathy in the lower lumbar spine.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having lumbar spondylosis.  

With respect to his cervical spine, the Veteran reported having constant pain in his neck, as well as a clicking sensation whenever he moved his neck.  Upon conducting a physical evaluation of his cervical spine, the examiner noted that the Veteran had forward flexion and extension to 45 degrees with painful motion at 45 degrees; right and left lateral flexion to 45 degrees, with evidence of painful motion at 45 degrees; and right and left lateral rotation to 80 degrees, with evidence of painful motion at 80 degrees.  The examiner did not observe additional limitation of motion in the cervical spine upon repetitive movement, but he did note that the Veteran had functional loss and/or functional impairment following repetitive use due to painful movement.  According to the examiner, the Veteran did not have intervertebral disc syndrome of the cervical spine and he did not need or use any type of assistive device as a normal mode of locomotion.  The Veteran also underwent x-rays of the cervical spine, the results of which revealed multi-level degenerative disc disease, most advanced at the C5-6 level.  

Analysis

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5242 indicates degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

With respect to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Lumbar Spine

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected degenerative changes of the lumbar spine.  As previously discussed, the March 2007 and July 2012 VA examination reports reflect that the Veteran had flexion to 70 degrees and 100 degrees, respectively, with no additional limitation of movement upon repetitive movement.  Also, although the Veteran reported to experience chronic back pain during his VA treatment visits, results from his physical examinations always showed the Veteran to have normal range of motion in his extremities.  As such, his flexion has always been shown to be greater than 60 degrees throughout the appeal.  Moreover, the combined range of motion of the thoracolumbar spine was greater than 120 degrees at each examination.  In addition, the Veteran did not exhibit any muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the July 2012 VA examiner noted that the Veteran did not experience localized tenderness or pain to palpation within the joints and/or soft tissue of the spine.  The examiner further noted that the spine was negative for any signs of muscle spasm or guarding.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report experiencing any incapacitating episodes as a result of his back pain at his March 2007 VA examination.  Although he reported to experience incapacitating episodes of intervertebral disc syndrome in his April 2009 substantive appeal, the July 2012 VA examiner found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  Indeed, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating his physician recommended or prescribed bed rest.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion exercises.  The Board also recognizes the July 2012 VA examination which demonstrates that repetitive motion yielded pain and such pain has a major functional impact.  However, as previously noted, the March 2007 VA examiner commented that the Veteran's range of motion was not additionally limited following repetitive use testing due to weakness, fatigue, lack of endurance or incoordination.  In addition, the July 2012 VA examiner observed no evidence of additional limitation of motion upon repetitive range of motion exercises during flexion and extension.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges the April 2005 and March 2007 x-ray reports reflecting mild multilevel degenerative changes of the lumbar spine, as well as the July 2012 x-ray report revealing mild facet arthropathy of the lumbar spine.  However, the Veteran has never been noted to display symptoms other than pain, discomfort, and an aching sensation as a result of his disability; symptoms which are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that an increased rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board recognizes the Veteran's statements attesting to his constant pain and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and both examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 10 percent.  

With respect to any neurological complications, the Veteran has never reported experiencing any numbness, tingling or radiating pain in his lower extremities.  Indeed, the March 2007 VA examiner noted that the anterior drawer and McMurray's tests produced negative results.  In addition, the Veteran underwent a neurological evaluation of his lower extremities in July 2012, and the findings revealed that his sensory and motor functions were within normal limits and his reflexes were also shown to be as intact.  Specifically, his ankle and knee reflexes were shown to be 2+ and equal bilaterally, he displayed normal strength in his lower extremities, and straight leg raising was shown to be negative in both legs.  The examiner did not observe any indications or signs of radicular pain or any other signs or symptoms due to radiculopathy.  Thus, the Board finds that a separate disability rating is not warranted for any neurological complications under the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown, 6 Vet. App. at 129-132.  

In conclusion, the Board finds that Veteran's level of disability in the lumbar spine more closely approximates the criteria for a 10 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected cervical spine disability.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 10 percent under the current rating criteria for the cervical spine, there must be forward flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence of record reflects that the Veteran's range of motion during forward flexion of the cervical spine has been shown to be no worse than 45 degrees, and the combined range of motion of the cervical spine has been shown to be no worse than 310 degrees.  Moreover, neither VA examiner observed additional limitation of motion during flexion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  As such, based on the objective evidence of record, the Veteran's range of motion during flexion has always been shown to be greater than 30 degrees, and the combined range of motion of the cervical spine has always been greater than 170 degrees.  Furthermore, the objective evidence of record has been clear for any indications of muscle spasm or guarding of the cervical spine.  The July 2012 VA examiner observed no evidence of localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, and further noted that the Veteran did not have guarding or muscle spasm of the cervical spine.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran has reported experiencing incapacitating episodes of intervertebral disc syndrome, he never reported any incapacitating episodes during his examinations or during his private and/or VA treatment visits.  Moreover, the medical evidence does not show that the Veteran has experienced incapacitating episodes with a total duration of at least two weeks but less than four weeks during the prior 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his spine disability.  Indeed, the medical evidence of record is negative for any evidence or documentation indicating that the Veteran has been prescribed bed rest by any of his physicians or treatment providers.  Thus, a rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and stiffness in his neck on numerous occasions and acknowledges objective medical findings of pain in the cervical spine region during his range of motion exercises.  However, as previously noted above, the March 2007 VA examiner commented that the Veteran's range of motion was not additionally limited due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  In addition, the July 2012 VA examiner observed no additional limitation of motion during flexion when conducting repetitive range-of-motion exercises.  Indeed, the Board finds that the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's cervical spine disability is not warranted.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges the April 2005, March 2007 and July 2012 x-ray reports - all of which reflect multilevel degenerative changes in the cervical spine.  However, the Veteran has never been noted to display symptoms other than pain, stiffness, and a clicking sensation as a result of his disability, symptoms which are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to any neurological complications, the Veteran has never reported experiencing any numbness, or radiating pain in his upper extremities.  Indeed, during the October 2000 physical therapy intake session, the treatment provider noted that the Veteran's sensation at C5-T1 was active and within normal limits, and his reflexes at C5,6, and 7 were active and symmetrical with no complaints of radiating pain.  The Veteran also underwent a neurological evaluation of his upper extremities in July 2012, the findings of which revealed his sensory and motor functions to be within normal limits and his reflexes to be as intact.  Specifically, his biceps, triceps, and brachioradialis were shown to be 2+ and equal bilaterally.  In addition, he displayed good strength in his upper extremities, and straight leg raising was shown to be negative in both legs.  Thus, the Board finds that a separate disability rating is not warranted for any neurological complications associated with the cervical spine disability under the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown 6 Vet. App. at 129-132.  

In conclusion, the Board finds that the Veteran's level of disability in the cervical spine more nearly approximates the criteria for the 10 percent disability rating and a higher disability rating is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to whether either of the disabilities should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating under 38 C.F.R. § 3.321, the Board notes that the symptoms experienced by the Veteran are the very symptoms specifically contemplated by the criteria as described above.  Consequently, there is no basis to refer this case.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the lumbar spine is denied.  

Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the cervical spine is denied.  


REMAND

In a statement that appears to have been dated in January 2012, but is titled "Appeal to VA's SSOC dated 18DEC2012" and date stamped as having been received in January 2013, the Veteran described chronic pain, discomfort and immobility in his right lower extremity since pulling his hamstring muscle in service.  According to the Veteran, the pain in the right lower extremity becomes so severe at times that it awakens him at night, and treatment options such as pain medication and physical therapy have not helped alleviate his symptoms.  The Veteran also referenced an October 2012 magnetic resonance imaging (MRI) report that revealed a "tear of the long head of the biceps femoris" along the proximal portion of the muscle.  This diagnostic report was not associated with the claims file at the time of the July 2012 examination.  According to the Veteran, he is unable to stand for long periods of time and has difficulty cutting grass and working a standard eight-hour shift as a result of his right hamstring strain.  He further attributed his muscle spasms to this disability, and noted that these spasms affect his sleeping habits as well as his relationship with his wife.  According to the Veteran, he continues to experience pain in the right lower extremity due to his muscle injury, and he feels as though the pain is worsening rather than improving.  

The Board notes that the October 2012 MRI report was not associated with the claims file, or the Virtual VA paperless file, at the time of the July 2012 VA examination, and therefore, the examiner did not take it into account when conducting the examination.  The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of his disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of this evidence, a new examination is needed to obtain contemporaneous evaluation to determine the current severity of the Veteran's right hamstring strain.  

Also, in light of the fact that a disability of Muscle Group XIII requires the examiner to take into account the range of motion of the knee and hip to determine the severity of the injury, and given that the Veteran has been rated for his right knee disability pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5260, which focuses on the Veteran's range of motion during flexion, the Board finds that the analysis of the rating under Diagnostic Code 5260 may also be affected by the upcoming examination results.  In light of this, and given that the Veteran claims that the symptoms associated with his right lower extremity disabilities are worsening, the Board finds that the Veteran should also be afforded another VA orthopedic examination to determine the current severity of his right patellar tendonitis with hamstring strain.  

As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his right lower extremity from the Columbus VAMC from June 2012 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Ask the Veteran to provide the name and address for any private treatment facility where he may have received treatment for his right lower extremity (either the right hamstring strain and/or the right patellar tendonitis), as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his right lower extremity.  If any putative records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated in the record.  

3. Then, once the sought-after records have been obtained and associated with the Veteran's claims file, schedule the Veteran for an appropriate VA examination to determine the extent of his service-connected right hamstring strain and his service-connected right patellar tendonitis.  The claims folder, as well as all records on Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including x-rays, should be performed.  The examiner is asked to furnish an opinion with respect to the following questions:

a. With respect to any muscle manifestations of the Veteran's service connected right hamstring strain, the examiner should describe in detail all current manifestations of this disability to include any impairment to Muscle Group XIII or any other affected muscle group.  These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  The examiner should also indicate whether the residuals to Muscle Group XIII or other muscle group are best characterized as mild, moderate, moderately severe, or severe as these terms are defined by 38 C.F.R. § 4.56.  The examiner should describe in detail the rationale for the assigned degree of severity and should specifically take into account the October 2012 MRI report when rendering this opinion.  The effect of any muscle damage on hip and knee function should be described in detail.

In addition, the examiner should specifically comment on the impact of the Veteran's service-connected right hamstring strain on his industrial activities, including his ability to obtain and to maintain employment.  

b. With respect to any orthopedic manifestations of the Veteran's service connected right patellar tendonitis the examiner should provide the range of motion reported in degrees for the right knee, with and without pain.  The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement of the knee, and flare-ups of symptoms.  The examiner should express all functional losses due to such factors in terms of additional degrees of limited motion (beyond what is shown clinically).  The examiner should also determine whether there is lateral instability or recurrent subluxation of the right knee and, if so, this determination should be expressed in terms of slight, moderate, or severe, due to either lateral instability or recurrent subluxation, for the knee.  In addition, the examiner should specifically comment on the impact of the Veteran's service-connected right knee disability on his industrial activities, including his ability to obtain and to maintain employment.  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case should include references to the criteria for rating muscle group XIII, and any other muscle group found to be affected.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


